Citation Nr: 0316339	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


REMAND

The veteran had active service from June 30, 1966 to June 13, 
1969, and from July 1, 1969 to December 31, 1988.  

In a November 1990 rating decision, the RO granted service 
connection for a generalized anxiety disorder and evaluated 
the disability as 10 percent disabling.  In a December 1999 
rating decision, the RO re-characterized the service-
connected disability as PTSD-reflecting a change in the 
veteran's diagnosis-and increased the evaluation to 30 
percent.  The veteran appealed that rating decision.  While 
the appeal was pending, the RO increased the evaluation to 50 
percent, effective October 25, 1999.  The Board remanded the 
matter to the RO for additional development in October 2001.  
During the course of completing that development, the RO 
mailed a letter dated in October 2001 to the veteran, which 
related that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), required VA to explain what 
information or evidence was needed to grant the benefit 
sought.  The letter advised the veteran that VA must make 
reasonable efforts to help the veteran obtain evidence 
necessary to support the claim, that VA would try to help the 
veteran obtain such things as medical records, employment 
records or records from other Federal agencies.  The letter 
stated that the veteran must provide enough information about 
these records so that VA could request them from the entity 
that possesses the records.  The letter further related that 
it was the veteran's responsibility to make sure these 
records were received by VA.  The letter asked the veteran to 
provide additional information or evidence that the veteran 
wanted VA to try to obtain and to provide the name of the 
person, agency, or company who has the relevant records; the 
address of this person, agency, or company; the approximate 
time frame covered by the records; and the condition for 
which the veteran was treated in the case of medical records.  
The letter told the veteran that he could obtain the records 
himself and send them to VA.  The letter reflected that the 
Board requested that the veteran provide the names and 
addresses of all mental health care providers who had treated 
him for his service-connected PTSD.  

In a decision dated in July 2002 the Board denied the claim 
for a rating in excess of 50 percent for PTSD.  The veteran 
appealed.  By order dated in February 2003 the United States 
Court of Appeals for Veterans Claims (Court) vacated that 
decision and remanded the matter for readjudication 
consistent with a February 2003 Joint Motion to Remand and To 
Stay Proceedings.  That motion provided two bases for the 
remand:  first, that VA did not properly satisfy its duty to 
notify because nowhere in the processing of the veteran's 
claim did it specifically detail the allocation of the 
burdens of obtaining necessary information and evidence; and 
second, that the Board decision on appeal did not present 
sufficient reasons or bases to support its conclusion that 
the veteran's symptoms did not meet the criteria for 
assignment of a higher evaluation for PTSD.  As a consequence 
of the first basis for the remand to the Board, a remand to 
the RO is necessary.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (regulatory 
authority for the Board to provide notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) is invalid).  

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate the 
veteran's claim and what portion of that 
evidence, if any, the veteran is to 
submit and which portion VA will obtain.  
(In the case of information or evidence 
that the claimant is notified is to be 
provided by the claimant, if such 
information or evidence is not received 
by VA within one year from the date of 
such notification, no benefit may be paid 
or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 
2002).)  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record including the newly associated 
evidence.  If any additional development 
is warranted in light of any newly 
received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case (SSOC) and allow them the 
opportunity to respond.

After giving the veteran opportunity to respond to the SSOC, 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the case 
should be returned to the Board.  (The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

